Citation Nr: 0606174	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) to the left thumb.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an SFW to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In February 2006, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

A motion to advance this appeal on the docket, due to the 
veteran's age, was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (c) (2005).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional treatment records and an 
advisory opinion or ordering a medical examination to support 
its ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 
512 (2005).  In this case, the Board observes that the 
veteran underwent a bunionectomy performed by Gary J. 
Schmidt, M.D.  On remand, VA should attempt to obtain these 
medical records.  At the Travel Board hearing, the veteran 
testified that he was not currently receiving treatment for 
his disabilities but that his left foot pain is more severe 
and that he drops things because of the residuals of SFWs to 
his left foot and left thumb.  The veteran's representative 
asked that VA re-examine the veteran for his two conditions 
with particular emphasis on pain and limitation of motion due 
to pain consistent with the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (Court) held that criteria which 
provide a rating on the basis of loss of range of motion 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  

The Board finds that the most recent, March 2004 VA 
examination regarding the veteran's service-connected 
residuals of SFWs to the left thumb and foot was inadequate, 
because it did not provide the clinical findings needed to 
rate muscle damage, if any, or scarring.  In this regard, an 
examination should be performed to ascertain the nature and 
extent of the residuals of an SFW with retained foreign body 
in the veteran's left thumb and of an SFW to his left foot.  
Clinical findings must be reported in detail, including 
measurement of scarring, limitation of motion, and the degree 
of additional disability caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination and pain.  

Further, on remand, VA should consider whether a separate 
rating is warranted for scars and should analyze the 
veteran's increased rating claim under both the rating 
criteria for muscle injuries and skin disorders, in addition 
to limitation of motion.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  An examination is needed to provide 
clinical findings so that VA can consider ratings under all 
appropriate diagnostic codes.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should ask the veteran to sign 
an authorization for release of 
information from Gary J. Schmidt, M.D., 
of the Missouri Bone & Joint Center, in 
St. Louis, Missouri, and should attempt 
to obtain missing records from Dr. 
Schmidt.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, the VA 
should make arrangements for the veteran 
to be afforded orthopedic/muscle and skin 
examinations to determine the nature and 
extent of his service-connected residuals 
of shell fragment wounds (SFWs) to the 
left thumb and foot.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file, this remand, and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and their reports should so indicate.  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination studies to ascertain whether 
there are any retained foreign bodies.  

First, the orthopedic/muscle examiner is 
to determine the nature and extent of the 
veteran's residuals of SFWs to his left 
thumb and foot.  If range of motion 
studies demonstrate any limitation of 
motion, the muscle examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, 
identify the muscle groups involved, 
indicate whether there are any retained 
foreign bodies, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and provide 
a history for the veteran's SFWs.  With 
regard to the left thumb, the examiner 
should measure the width of the gap, if 
any, between the thumb pad and the 
fingers in inches or centimeters, with 
the thumb attempting to oppose the 
fingers and whether it is favorably or 
unfavorably ankylosed.  With regard to 
the left foot, if possible, the examiner 
should attempt to separate out the 
clinical findings related to residuals of 
the SFW from other nonservice-connected 
disorders of the left foot, such as 
possible diabetic neuropathy.

Second, the skin examiner should 
expressly give the extent of the scarring 
related to SFW residuals to the left 
thumb and left foot in square inches or 
square centimeters, should indicate 
whether the veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), or tender and/or painful 
on objective demonstration, and whether 
the scarring results in weakness, limits 
the function of, or causes limited motion 
of, the affected part.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Following completion of the above, VA 
should readjudicate the veteran's 
increased rating claims, including review 
of any additional evidence obtained on 
remand.  In particular, review should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and 
separate ratings for scarring, the 
limitation of motion, and/or muscle 
damage under all applicable diagnostic 
codes pursuant to 38 C.F.R. §§ 4.71a, 
4.73 and 4.118.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

